Citation Nr: 1436391	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On his VA Form 9, received May 2012, the Veteran appeared to request a local hearing before a Decision Review Officer (DRO).  Internal correspondence at the RO indicates that the Veteran had a hearing scheduled for June 10, 2013.  However, in a statement from the Veteran's representative, received on June 6, 2013, it was explained that the Veteran would not be appearing before a DRO physically.  The Board finds that any hearing request has been withdrawn and the Board may proceed with a decision.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that tinnitus preexisted service and was not aggravated by service.  

2.  The evidence is in relative balance as to whether the Veteran's tinnitus is related to active service.    


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Veteran's claim for service connection for tinnitus was denied by the RO on the basis that the tinnitus preexisted active service and was not aggravated by active service.  

The pre-induction report of medical examination, dated October 1966, is absent for any documentation or diagnosis of tinnitus.  The accompanying report of medical history is absent for any notation regarding tinnitus.  

In this case, the Board finds that the Veteran's tinnitus was not noted on the pre-induction report of medical examination or the accompanying report of medical history.  Therefore, the Veteran is presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence (obvious or manifest) that the injury or disease preexisted active service and clear and unmistakable evidence that the injury or disease was not aggravated by such service.  Id.  The Board finds that the first element has been met.  A March 1967 consultation sheet, dated prior to entrance into active service, shows that the Veteran reported that he noticed some ringing in his ears at night.  A veteran is competent to identify a simple medical condition such as tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  The issue then turns to whether it is clear and unmistakable (obvious or manifest) that the preexisting disease was not aggravated by active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds that the evidence is not clear and unmistakable that the tinnitus was not aggravated by active service.  The Veteran reported to the VA examiner that his tinnitus began in 1968 during service and his ringing in the ears increased over the past 40 years.  The Veteran is competent to report his symptoms of tinnitus.  As a result, the presumption of soundness has not been rebutted.  38 U.S.C.A. § 1111.  Accordingly, the Board must now address direct service connection.  

With respect to a current disability, the medical evidence reflects a diagnosis of tinnitus.  

In terms of an in-service injury or disease, the service medical treatment records are absent for any documentation or complaint of tinnitus.  However, the Veteran reported being exposed to high levels of noise while serving as a radio operator in a tank battalion.  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a result, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  

With respect to a nexus relationship, the Veteran was provided a VA examination in July 2010.  The July 2010 VA examiner opined that the Veteran's tinnitus was more likely related to high levels of noise exposure experienced during active service.  An additional opinion was provided in September 2010.  The September 2010 examiner opined that the tinnitus pre-existed service and was not aggravated.  However, as noted above, the presumption of soundness has not been rebutted and the September 2010 examiner's opinion is of limited probative value as to whether tinnitus is directly related to active service.  See Prejean v. West, 13 Vet. App. 444 (2000).

In light of the above, the Board finds that the evidence is in relative balance as to whether the tinnitus is related to active service.  The Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.           


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that an addendum opinion is required.  On the pre-induction report of medical examination, the Veteran was diagnosed with decreased high frequency hearing, bilateral, NCD with moderate decrease at 2000 Hertz.  He was assigned an H-2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Board finds that the Veteran's bilateral hearing loss was noted and, therefore, pre-existed his entrance into active service.  38 U.S.C.A. § 1111.

Accordingly, "[i]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  If the veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn at 235.   

The Veteran reported that his hearing worsened during his period of active service.  The Veteran was provided a VA examination in July 2010 wherein the examiner opined that it was more likely than not that his hearing loss was related to high noise levels during military service and that moderate to severe hearing loss was noted at discharge physical which was the same audiometric pattern with greater severity.  An additional opinion was obtained in September 2010.  The examiner reviewed the claims file and stated that the Veteran's hearing minimally worsened during his period of active service.  The September 2010 examiner opined that it was "more likely than not" that the Veteran's minimal increase in hearing loss during active service was due to the natural progression of the disease.  

The Board observes that the audiometric findings dated prior to November 1, 1967 do not appear to have been converted.  Audiometric results dated prior to November 1, 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI). The conversion of the audiometric findings may impact the opinions provided.  Such conversion must be completed.  In addition, the examiner must provide an opinion as to whether it is "clear and unmistakable" that the worsening of the condition is due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6.  In this respect, such an opinion is required as the Board finds that the Veteran met his burden to show that his disability increased in severity during active service.  He has provided statements regarding the worsening of his hearing and presented an opinion from Michelle M. Cooley, Au.D., who stated that the Veteran's military service contributed to his current bilateral hearing loss disability.  Id.; see also 38 C.F.R. § 3.306.  Accordingly, the Board must obtain an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2010 examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner must note that the claims file was reviewed.  After a review of the claims file, the examiner must respond to the following:  

a.  Ensure that the audiometric findings dated prior to November 1, 1967 are converted to ISO-ANSI standards.

b.  Express an opinion as to whether it is clear and unmistakable (obvious or manifest) that any increase in the severity of the pre-existing bilateral hearing loss was due to the natural progression of the disease.  

A clear rationale must be provided for any opinion reached.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


